OPINION — AG — ** SHERIFF — PRISONERS — PAYMENT ** THE SHERIFF IS ENTITLED TO BE PAID BY THE COUNTY NOT TO EXCEED ONE($1.00) DOLLAR PER DAY FOR EACH OF THE FIRST FIVE PRISONERS (1-5) PLUS NOT TO EXCEED EIGHTY FIVE CENTS($0.85) PER DAY FOR EACH OF THE NEXT FIVE PRISONERS, PLUS NOT TO EXCEED SIXTY CENTS PER DAY FOR EACH PRISONER IN EXCESS OF TEN AND ADDITIONAL PRISONERS, WHO ARE KEPT, FED AND MAINTAINED BY HIM. (JAIL, PAYMENT, COMPENSATION MAINTENANCE) CITE: 19 Ohio St. 180.43 [19-180.43] (JAMES P. GARRETT)